Opinion issued April 24, 2014.




                                  In The

                            Court of Appeals
                                 For The

                        First District of Texas
                          ————————————
                            NO. 01-13-00229-CV
                          ———————————
                 THOR KIRBY 3 GROUP, LLC, Appellant
                                    V.
  FRANCES H. PENGRA AND ED ALLDAY, NORA G. AND HENRY C.
    ADAMS, JR., MARTHA BRUCE AND C. WAYNE BARDWELL,
   CHARLES BUSCH, JOHN D. CARRARA, JR., MAUDE L. CARTER,
  MICHAEL CROWSON, MARY K. AND JOHN DANIEL, POLLY REED
  DANIEL, CAREY S. AND PATTI MOSTELLER DAVIS, KATHERINE
 KING AND MANOLO T. DE PERIO, ADELMA GRAHAM, RANDALL B.
  HALE, TRACY HALE, DANIEL K. HEDGES, VERA L. AND KIRBY M.
KEAHEY, SUSAN AND THOMAS J. KEEFE, SUSAN B. AND RICHARD P.
   KEETON, WENDY AND MAVIS KELSEY, JR., JAMIE AND MARK
   LOVELAND, STEPHEN MASSAD, LUCINDA Y. AND WILLIAM E.
   MATTHEWS, JULIA W. MCILHERAN, BERT MELNICK, CLARE T.
 CASADEMONT AND MICHAEL METZ, DAVID A. MODESSETT, CARL
 MOORE, FRANCES AND CHARLES N. PENDERGRAFT, CAROL AND
WILLIAM PROLER, ADRIAN T. AND REX C. ROSS, JAY B. RUSOVICH,
FRANCINE AND BRUCE SPAIN, SUSAN AND RICHARD STASNEY, THE
DAVID CROCKETT ADDITION ARCHITECTURAL COMMITTEE, AND
THE DAVID CROCKETT ADDITION HOMEOWNERS ASSOCIATION,
                      Appellees
                           And
  FRANCES H. PENGRA AND ED ALLDAY, NORA G. AND HENRY C.
    ADAMS, JR., MARTHA BRUCE AND C. WAYNE BARDWELL,
   CHARLES BUSCH, JOHN D. CARRARA, JR., MAUDE L. CARTER,
  MICHAEL CROWSON, MARY K. AND JOHN DANIEL, POLLY REED
  DANIEL, CAREY S. AND PATTI MOSTELLER DAVIS, KATHERINE
 KING AND MANOLO T. DE PERIO, ADELMA GRAHAM, RANDALL B.
  HALE, TRACY HALE, DANIEL K. HEDGES, VERA L. AND KIRBY M.
KEAHEY, SUSAN AND THOMAS J. KEEFE, SUSAN B. AND RICHARD P.
   KEETON, WENDY AND MAVIS KELSEY, JR., JAMIE AND MARK
   LOVELAND, STEPHEN MASSAD, LUCINDA Y. AND WILLIAM E.
   MATTHEWS, JULIA W. MCILHERAN, BERT MELNICK, CLARE T.
 CASADEMONT AND MICHAEL METZ, DAVID A. MODESSETT, CARL
 MOORE, FRANCES AND CHARLES N. PENDERGRAFT, CAROL AND
WILLIAM PROLER, ADRIAN T. AND REX C. ROSS, JAY B. RUSOVICH,
FRANCINE AND BRUCE SPAIN, SUSAN AND RICHARD STASNEY, THE
DAVID CROCKETT ADDITION ARCHITECTURAL COMMITTEE, AND
 THE DAVID CROCKETT ADDITION HOMEOWNERS ASSOCIATION,
                          Appellants
                            V.
 THOR KIRBY 3 GROUP, LLC, GWV KIRBY LLC, GWV PATIO, LLC,
 ANDY AWEIDA, MOHAMMAD BARATIZADEH A/K/A JEFF BARATI,
       MAURICE OJEDA, AND TAREK HASSAN, Appellees
                           And
                 GWV KIRBY LLC, Appellant
                            V.
 FRANCES H. PENGRA AND ED ALLDAY, NORA G. AND HENRY C.
   ADAMS, JR., MARTHA BRUCE AND C. WAYNE BARDWELL,
  CHARLES BUSCH, JOHN D. CARRARA, JR., MAUDE L. CARTER,
 MICHAEL CROWSON, MARY K. AND JOHN DANIEL, POLLY REED
 DANIEL, CAREY S. AND PATTI MOSTELLER DAVIS, KATHERINE


                             2
 KING AND MANOLO T. DE PERIO, ADELMA GRAHAM, RANDALL B.
  HALE, TRACY HALE, DANIEL K. HEDGES, VERA L. AND KIRBY M.
KEAHEY, SUSAN AND THOMAS J. KEEFE, SUSAN B. AND RICHARD P.
   KEETON, WENDY AND MAVIS KELSEY, JR., JAMIE AND MARK
   LOVELAND, STEPHEN MASSAD, LUCINDA Y. AND WILLIAM E.
   MATTHEWS, JULIA W. MCILHERAN, BERT MELNICK, CLARE T.
 CASADEMONT AND MICHAEL METZ, DAVID A. MODESSETT, CARL
 MOORE, FRANCES AND CHARLES N. PENDERGRAFT, CAROL AND
WILLIAM PROLER, ADRIAN T. AND REX C. ROSS, JAY B. RUSOVICH,
FRANCINE AND BRUCE SPAIN, SUSAN AND RICHARD STASNEY, THE
DAVID CROCKETT ADDITION ARCHITECTURAL COMMITTEE, AND
 THE DAVID CROCKETT ADDITION HOMEOWNERS ASSOCIATION,
                         Appellees



                   On Appeal from the 215th District Court
                            Harris County, Texas
                      Trial Court Case No. 2011-20523


                       MEMORANDUM OPINION

      Thor Kirby 3 Group, LLC, GWV Kirby LLC, and Frances H. Pengra and Ed

Allday, Nora G. and Henry C. Adams, Jr., Martha Bruce and C. Wayne Bardwell,

Charles Busch, John D. Carrara, Jr., Maude L. Carter, Michael Crowson, Mary K.

and John Daniel, Polly Reed Daniel, Carey S. and Patti Mosteller Davis, Katherine

King and Manolo T. de Perio, Adelma Graham, Randall B. Hale, Tracy Hale,

Daniel K. Hedges, Vera L. and Kirby M. Keahey, Susan and Thomas J. Keefe,

Susan B. and Richard P. Keeton, Wendy and Mavis Kelsey, Jr., Jamie and Mark

Loveland, Stephen Massad, Lucinda Y. and William E. Matthews, Julia W.


                                       3
McIlheran, Bert Melnick, Clare T. Casademont and Michael Metz, David A.

Modessett, Carl Moore, Frances and Charles N. Pendergraft, Carol and William

Proler, Adrian T. and Rex C. Ross, Jay B. Rusovich, Francine and Bruce Spain,

Susan and Richard Stasney, The David Crockett Addition Architectural

Committee, and The David Crockett Addition Homeowners Association filed a

joint motion to dismiss this appeal in its entirety. Previously, at the parties’

request, this appeal was abated for the parties to effectuate their settlement

agreement. In compliance with the abatement order, the parties have now notified

the Court that an agreement has been effectuated. Accordingly, the appeal is

ordered reinstated, the joint motion to dismiss is granted, and the appeal is

dismissed, with costs taxed against the party incurring same. See TEX. R. APP. P.

42.1(a)(2), 43.2(f).

      The Clerk is directed to issue the mandate within 10 days of the date of this

opinion. See TEX. R. APP. P. 18.1.



                                 PER CURIAM


Panel consists of Justices Jennings, Higley, and Sharp.




                                         4